UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7125


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROXANNE KIMARIE ECKLES, a/k/a Sld Dft 5:05CR9-4-V,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-4)


Submitted:   September 7, 2012           Decided:   September 17, 2012


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roxanne Kimarie Eckles, Appellant Pro Se. William A. Brafford,
Assistant United States Attorney, Thomas A. O’Malley, Maria
Kathleen Vento, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roxanne    Kimarie    Eckles     appeals   the   district    court’s

order denying her 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we deny Eckles’ motion for a transcript at

government    expense   and   affirm   for    the   reasons   stated    by   the

district court.     United States v. Eckles, No. 5:05-cr-00009-RLV-

DCK-4 (W.D.N.C. June 20, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                       2